 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   RICHARD LACY LETNER                              Case No. 1:18-cv-01459-LJO-SAB

11                     Petitioner,                    DEATH PENALTY CASE

12          v.                                        ORDER APPOINTING COUNSEL

13   RONALD DAVIS, Warden of San Quentin
     State Prison,
14
                       Respondent.
15

16

17

18          On October 23, 2018, Petitioner Richard Lacy Letner, a state prisoner facing capital

19   punishment, commenced this action pursuant to 28 U.S.C. § 2254 by filing requests for

20   appointment of counsel to represent him (Doc. No. 1) and to proceed in forma pauperis (Doc. No.

21   2).

22          On October 26, 2018, the Court issued an order referring the case to the Selection Board

23   for the Eastern District of California for recommendation of counsel and granting Petitioner’s

24   request to proceed in forma pauperis. (Doc. No. 6.)

25          On October 26, 2018, Deputy Attorney General Galen Neale Farris filed his notice of

26   appearance on behalf of Respondent, Ron Davis, Warden of California State Prison at San

27   Quentin. (Doc. No. 8.)

28          On October 31, 2018, the Selection Board recommended that attorneys Lisa Short and
                                                     1
 1   Michael Snedeker of the Portland Oregon firm of Snedeker Smith & Short be appointed to

 2   represent Petitioner.

 3            The Court will adopt the recommendation of the Selection Board.

 4            Accordingly,

 5            1.      Lisa Short, Esq. and Michael Snedeker Esq. are appointed as co-counsel to

 6                    represent Petitioner for all purposes in this proceeding pursuant to 18 U.S.C. §

 7                    3599. See Local Rule 191(c).

 8            2.      The Clerk of the Court is directed to file under seal the Selection Board’s October

 9                    31, 2018 letter to the Court.

10            3.      The Clerk of the Court is directed to serve copies of this order on Lisa Short, 4110

11                    SE Hawthorne Blvd Pmb 422, Portland, Oregon 97214-5246, (Ph.) 503-234-3584,

12                    (Fax.) 503-232-3215, (Email) liselshort@comcast.net; Michael Snedeker, 4110 SE

13                    Hawthorne Blvd Pmb 422, Portland, Oregon 97214-5246, (Ph.) 503-234-3584,

14                    (Fax.) 503-232-3215, (Email) m.snedeker@comcast.net; Ron Davis, Warden of

15                    San Quentin State Prison, San Quentin, CA 94964; Galen Neale Farris, Deputy

16                    Attorney General, 1300 I Street, Suite 125, Sacramento, California, 94244-2550,

17                    (Ph.) 916-210-7769, (Fax.) 916-324-2960, (Email) Galen.Farris@doj.ca.gov; and

18                    Connie Garcia, CJA Administrator, Office of the Federal Defender, 2300 Tulare

19                    Street, Suite 330, Fresno, CA 93721, (Ph.) 559-487-5561, (Email)

20                    connie_garcia@fd.org.
21
     IT IS SO ORDERED.
22

23   Dated:        November 2, 2018
                                                            UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                        2
